ALLOWABILITY NOTICE

ALLOWED CLAIMS
	Claims 1-5 and 7-23 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to an arteriovenous catheter device comprising a needle portion extending from the distal end of a needle hub and a catheter potion having a catheter hub and a hollow catheter extending therefrom, with the catheter hub being supported on the needle hub with at least a portion of the needle located in the catheter.  The needle portion is permanently coupled to the catheter portion but the catheter portion is selectively linearly displaceable along the needle portion between a retracted, insertion position where at least a tip of the needle protrudes from the catheter, and an extended, blood transfer position where the needle is covered by the catheter.
The closest prior art is Feller (cited previously), which teaches an arteriovenous catheter device comprising a needle 12, a needle hub 50, a catheter 14 disposed over the needle, and a catheter hub 26 (Figure 2), wherein the needle is configured to slide within the catheter between a first retracted position (wherein the tip of the needle is not exposed) and an advanced position (wherein the tip of the needle is exposed beyond the tip of the catheter; see Figure 1).  This configuration is shown in Figures 2A-2D, 4C, 
Feller, however, does not teach or suggest that the needle portion is permanently coupled to the catheter portion, or that the catheter portion is selectively linearly displaceable along the needle portion between a retracted, insertion position where at least a tip of the needle protrudes from the catheter, and an extended, blood transfer position where the needle is covered by the catheter.  Instead, Feller’s device has a needle that is linearly displaceable and removable from the rear opening of the catheter hub. 
None of the other prior art, previously cited or otherwise, cures these deficiencies of Feller.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781